—Judgment unanimously affirmed. Memorandum: We reject defendant’s contention that the verdict is against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). Likewise, we reject the contention of defendant that he was denied effective assistance of counsel (see, People v Baldi, 54 NY2d 137, 147; People v Trait, 139 AD2d 937, 938, lv denied 72 NY2d 867). Defendant further contends that County Court erred in failing to suppress his statements to the police on the ground that they were involuntary. We disagree. Defendant did not appear intoxicated to the police, he responded in the negative to the officer’s question whether he had been drinking or had taken drugs, he was coherent during the interview and he acknowledged that he understood his rights and was willing to answer questions. Based on the totality of the circumstances, we conclude that the statements were voluntarily made (see, People v Barnes, 267 AD2d 1020; see also, People v Downey, 254 AD2d 794, 795, lv denied 92 NY2d 1031; People v Walker, 235 AD2d 262, lv denied 89 NY2d 1102). Finally, the sentence is neither unduly harsh nor severe. (Appeal from Judgment of Monroe County Court, Maloy, J. — Burglary, 1st Degree.) Present — Green, J. P., Wisner, Kehoe and Lawton, JJ.